Citation Nr: 1402107	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bilateral knee, bilateral shoulder, and left hip disabilities.  A notice of disagreement was received in March 2010, a statement of the case was issued in December 2011, and a substantive appeal was received that same month.  The Veteran testified at a Board hearing in March 2013.  At the March 2013 hearing, the Veteran waived, on the record, initial RO consideration of VA treatment records added to the electronic claims file in January 2013.  

The Board notes that it has reviewed both the Veteran's physical and electronic claims files to ensure that the complete record is considered.  

The issues of entitlement to service connection for left shoulder and for left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was manifested during active military service.

2.  The Veteran's chronic right shoulder disability was manifested during active military service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability, diagnosed as patellofemoral pain syndrome, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a right shoulder disability, diagnosed as arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated in March 2009.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, with regard to the bilateral knee and right shoulder issues, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran was given the opportunity to testify at a hearing before a Veterans Law Judge in March 2013.  The RO has also obtained the Veteran's service treatment records (STRs) and postservice VA treatment records.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.  (See Board hearing transcript, page 3, confirming that all pertinent medical records have been added to the record).

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  With respect to the claims for service connection for bilateral knee and right shoulder disabilities, the Veteran was afforded a VA medical examination in May 2009 (examinations with respect to the left shoulder and left hip disability are discussed in the remand section).  As the examination report and medical opinion contains the Veteran's medical history, findings, and opinion with rationale to support the conclusions reached, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

All known and available records have been obtained and associated with the Veteran's claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the bilateral knee and right shoulder claims at this time.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a veteran's current disability and any in-service incident; service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Bilateral knee disability

The Veteran claims entitlement to service connection for a bilateral knee disability that began in service.  On-going treatment for a bilateral knee disability is well documented in the Veteran's STRs.  In January 2001, he received a diagnosis of patellofemoral syndrome.  He was treated with Motrin for knee pain throughout his remaining active service.  Postservice VA treatment records show that he continued to be monitored for chronic bilateral knee arthralgia.  

In a May 2011 VA treatment record (available in Virtual VA), knee X-rays were reported to show "small osteophytes reflecting very minimal patellofemoral and tibiofemoral degenerative changes."  The impression was of bilateral patellofemoral pain syndrome.  An orthopedic treatment note from September 2011 shows that the Veteran continues to receive treatment for bilateral patellofemoral pain syndrome.  

While patellofemoral pain syndrome is not a chronic condition under 38 C.F.R. § 3.309(b), the Veteran's competent and credible reports of on-going knee pain and the identical diagnoses during and postservice are probative evidence in favor of the Veteran's claim.  The Board acknowledges the negative May 2009 VA nexus opinion.  However, that opinion provided no diagnosis for the Veteran's bilateral knee symptoms and was premised on a lack of radiographic evidence of degenerative changes.  The more recent medical evidence of record indicates that the Veteran is treated for the same diagnosed condition as was noted in service and that there is radiographic evidence of degenerative changes.  Consequently, the Board finds that the evidence supports the Veteran's claim that he has a current bilateral knee disability related to service and that service connection is warranted.

Right shoulder disability

The Veteran claims entitlement to service connection for a right shoulder disability that he states began in service.  He was first seen in October 1996 for bursitis in his right shoulder.  An October 2002 STR notes a chronic right shoulder ligament injury.  He was again seen in November 2003 for right shoulder pain resulting from a fall three months earlier.  An X-ray taken at the time was normal; however, in March 2004 he reported that he continued to take Motrin as needed to treat his shoulder pain.  He again reported right shoulder pain in a November 2007 medical screening.  

The Veteran continued to seek treatment for right shoulder pain postservice.  (See, e.g., November 2009 VA treatment record noting chronic shoulder arthralgia.)  In June 2011, radiographic evidence showed moderate degenerative changes in the acromioclavicular joint; the impression was of arthritis.  As arthritis is a chronic condition under 38 C.F.R. § 3.309, the Board finds that 38 C.F.R. § 3.303(b) is for application and that the Veteran has demonstrated a continuity of symptomatology related to a condition first noted in service.  See Walker, supra.  

The Board acknowledges the negative May 2009 VA nexus opinion.  However, that opinion was premised on a lack of radiographic evidence of degenerative changes.  The more recent medical evidence of record indicates that there is radiographic evidence of moderate degenerative changes and a diagnosis of arthritis.  Consequently, the Board finds that the evidence supports the Veteran's claim that he has a current right shoulder disability related to service and that service connection is warranted.



ORDER

The appeal is granted in part as follows:

Service connection for bilateral knee disability is warranted.

Service connection for right shoulder disability is warranted.


REMAND

With regard to the right shoulder issue, 0n VA examination in May 2009, the examiner concluded that the Veteran had a normal left shoulder "without limitation of motion of radiographic evidence of degenerative changes."  However, November 2011 physical therapy records showed "[c]linical findings suggestive of dysfunction of AC joint w/ general deconditioning" associated with impingement syndrome.  Clarification is necessary to ascertain whether or not there is current right shoulder disability causally related to service. 

The Veteran has also requested service connection for a left hip disability.  

On May 2009 VA examination, the Veteran reported a 1986 left hip injury while stationed in Italy and a contemporaneous diagnosis of left hip strain.  On physical examination, the examiner noted "a reproducible clunk with abduction and internal rotation which [the Veteran] describes as uncomfortable."  X-rays of the left hip were normal, and the examiner diagnosed "[l]eft hip sprain without limitation of motion or radiographic evidence of degenerative changes."  No etiology opinion was provided.  

A VA nexus opinion was provided in May 2011.  The examiner reviewed the claims file and opined that the Veteran's left hip disability was less likely than not related to service due to a lack of documented injury in the STRs and a lack of "active hip complaints."  However, in addition to the Veteran's report in May 2009 of a 1986 in-service left hip injury, the Veteran's STRs contain an October 2002 record that lists a 1986 hospitalization or surgery for a left hip ligament tear.  As the examiner did not consider the Veteran's complaints of in-service left hip injury, or the STR noting treatment for a left hip ligament tear, the examination is inadequate and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran's VA treatment records from January, April, August, and December 2012 (available in Virtual VA) note complaints of left hip pain radiating from his back and down his leg.  However, it is unclear from these complaints whether the Veteran is describing increased symptomatology (or secondary disability) related to his service-connected back disability or a separate hip disability related to the documented in-service injury.   As the Board has already determined that a new examination is required, clarification as to the precise etiology of any left hip disability will be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain and associate with the claims file any outstanding VA treatment records showing recent treatment for right shoulder and/or left hip complaints. 

2.  After completion of the above, the RO should arrange for the Veteran to be examined by an appropriate examiner to determine the etiology of any current right shoulder and left hip disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically 

indicated tests and studies should be performed and clinical findings reported in detail.  

     a)  The examiner should clearly report whether there is current right shoulder disability.  

          (i)  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability, that such disability is causally related to any injury or incident during service.

          (ii)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability, that such disability is proximately due to, or aggravated by, a service-connected disability.

     b)  The examiner should clearly report whether there is current left hip disability.  

          (i)  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability, that such disability is causally related to any injury or incident during service.

          (ii)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability, that such disability is proximately due to, or aggravated by, a service-connected disability.

A complete rationale must be provided for all opinions expressed.  

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the right shoulder and left hip claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


